Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 11, 12, 14, 16-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeck (US 20030013060 A1), hereinafter Schoeck, in view of Matsui (GB 1058844 A), hereinafter Matsui, and further in view of Wilson (US 20030211437 A1), hereinafter Wilson.

Regarding claim 8, Schoeck discloses a candle which comprises: 
a wax body having a bisecting midplane (“candle 10 which includes a body 12 formed of a solid, combustible candle wax material” paragraph [0058]); and 
a wick assembly positioned in the wax body (14), wherein the wick assembly comprises: 
(i) multiple elongate candle wicks positioned in a parallel spaced apart alignment relative to one another along the bisecting midplane of the wax body (30, 32), and 
(ii) a ladder filament connecting the multiple candle wicks to one another (38). 

    PNG
    media_image1.png
    775
    360
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    788
    399
    media_image2.png
    Greyscale

Schoeck does not disclose wherein adjacent wicks when lit curl in opposite outward directions relative to the bisecting midplane and relative to one another.

However, Matsui teaches wherein the wick when lit curls in an outward directions relative to the bisecting midplane (“The exposed end 17 of the wick burns with a flame 13, which envelops the tip 14 of the wick As the flame burns further down the wick, the exposed end of the wick curls over and eventually 

    PNG
    media_image3.png
    566
    358
    media_image3.png
    Greyscale

In view of Matsui’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the wick when lit curls in an outward directions relative to the bisecting midplane as is taught in Matsui, in the candle disclosed by Schoeck.
One would have been motivated to include wherein the wick when lit curls in an outward directions relative to the bisecting midplane because Matsui teaches “the portion 15 of the wick outside of 

Schoeck, as modified by Matsui, does not disclose wherein adjacent wicks when lit curl in opposite outward directions relative to one another. 

However, Wilson teaches wherein adjacent wicks when lit curl in opposite outward directions relative to one another (“The individual wicks 12a, 12b, which are no longer bound together, naturally unravel or uncoil away from each other generally at or slightly above the surface 20 of the candle 16 as the candlewick 10 burns so that the ends of the wicks 12a, 12b separate and spread apart as shown in FIG. 2” paragraph [0023]). 

    PNG
    media_image4.png
    393
    306
    media_image4.png
    Greyscale

In view of Wilson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein adjacent wicks when lit curl in opposite outward directions relative to one another as is taught in Wilson, in the candle as presently modified.


Regarding claim 11, Schoeck, as modified by Matsui and Wilson, discloses the candle of claim 8, wherein the adjacent wicks curl in opposite orthogonal directions relative to the bisecting midplane of the candle (The wicks of Shoeck have been modified to curl away from a bisecting midplane and away from each other. There exists some midplane such that the curl is orthogonal to said midplane).

Regarding claim 12, Schoeck, as modified by Matsui and Wilson, discloses the candle of claim 11, wherein the candle wick assembly comprises at least three wicks, wherein adjacent ones of the wicks curl in an opposite orthogonal direction relative to the bisecting midplane of the candle (“the width can be increased by adding additional wales and connecting the wales with additional laid-in yarns, if desired. Those skilled in the art of knitting would understand that one could vary the position or number of laid-in yarns to produce a similar flat profile knit candle wick” paragraph [0062]). 

Regarding claim 14, Schoeck, as modified by Matsui and Wilson, discloses the candle of claim 11, wherein the candle wick assembly comprises four wicks, wherein adjacent ones of the wicks curl in an opposite orthogonal direction relative to the bisecting midplane of the candle (“the width can be increased by adding additional wales and connecting the wales with additional laid-in yarns, if desired. Those skilled in the art of knitting would understand that one could vary the position or number of laid-in yarns to produce a similar flat profile knit candle wick” paragraph [0062]).

Regarding claim 16, Schoeck, as modified by Matsui and Wilson, discloses the candle according to claim 8, wherein the ladder filament includes crossing portions that are substantially orthogonal to respective elongate axes of the candle wicks (Figure 3 of Schoeck).

Regarding claim 17, Schoeck, as modified by Matsui and Wilson, discloses the candle according to claim 8, wherein the candle wicks include elongate stiffening elements to impart self-supporting characteristics to the candle wicks (“Any technique that is employed to impart self-supporting techniques to conventional braided wicks may be employed for a similar purpose in the knit wicks of the present invention. Some examples of such techniques include incorporating a combustible substance (wire, paper, cellulose acetate, polyethylene, polypropylene etc.) or a coating (polyacrylate, polyalkylacrylate etc.) that has a higher melt point than the melted candle wax and will thus remain self-supporting in the candle while it is burning or during the candle making process” paragraph [0070]).

Regarding claim 18, Schoeck, as modified by Matsui and Wilson, discloses the candle according to claim 8. 

Wilson further teaches wherein the ladder filament is a thermoplastic monofilament (“one or more yarns of polypropylene or other generally non-wicking and non-toxic material, is intertwined with the wicks in one embodiment so that the wicks are bound together by the yarn” paragraph [0009]).

Schoeck does not disclose the claimed material. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Wilson teaches the claimed filiament. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the ladder filament of Schoeck as a thermoplastic monofilament.

Regarding claim 20, Schoeck, as modified by Matsui and Wilson, discloses the candle according to claim 8, wherein the candle wicks comprise knit wick yarns (“the present invention is embodied in a knit candle wick. Knitting is a method of constructing a relatively narrow fabric or tape by an interlocking series of loops of one or more yarns” paragraph [0056]).

Regarding claim 21, Schoeck, as modified by Matsui and Wilson, discloses the candle according to claim 20, wherein the wick yarns comprise fibers selected from the group consisting of spun cotton fibers, rayon fibers, hemp fibers, linen fibers, bamboo fibers and cellulosic fibers (“"Yarn" means a collection of numerous filaments or fibers which may or may not be textured, spun, twisted or laid together” paragraph [0029] and “cotton yarn” paragraph [0071]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeck, in view of Matsui, in view of Wilson, and further in view of Roberts (US 2818718 A), hereinafter Roberts.

Regarding claims 9 and 10, Schoeck, as modified by Matsui and Wilson, discloses the candle according to claim 8.

Schoeck, as modified by Matsui and Wilson, does not disclose: 
an anchor tab associated with the wick assembly to anchor the wick assembly; or
a container for the wax body.

However, Roberts teaches:
an anchor tab associated with the wick assembly to anchor the wick assembly (“a thin sheet metal stand is fastened at one end. The stand may take various forms, as well understood in the art. Such a stand is shown at 6 in Figure 2” column 3, line 5); and
a container for the wax body (8).

    PNG
    media_image5.png
    357
    259
    media_image5.png
    Greyscale

In view of the teachings of Roberts, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
an anchor tab associated with the wick assembly to anchor the wick assembly; and
a container for the wax body as is taught in Roberts, in the candle as presently modified.
One would have been motivated to include:
an anchor tab associated with the wick assembly to anchor the wick assembly; and
a container for the wax body because an anchor tab provides stability to the wick and a container contains the liquefied wax which will reduce mess.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeck, in view of Matsui, in view of Wilson, and further in view of Fox (US 3940233 A), hereinafter Fox.

Regarding claim 19, Schoeck, as modified by Matsui and Wilson, discloses the candle wick according to claim 8. 



However, Fox teaches wherein the stiffening elements are selected from the group consisting of thermoplastic monofilaments and spun yarns of natural fibers coated with a thermoplastic material (“Although not meant to be exhaustive or restrictive of the claims appended hereto, suitable examples of these polymers and copolymers include polyacrylates, polymethacrylates, polystyrenes, styrene-acrylate copolymers, styrene-methacrylate copolymers, nitrocellulose, and derivatives thereof. Some examples include polymethylmethacrylate, polyethylmethacrylate, polypropylmethacrylate, polybutylmethacrylate, polyisobutylmethacrylate, polystyrene, styrene-methyl-methacrylate copolymer, styrene-acrylate copolymer, and the like. Derivatives of naturally occuring polymers such as cellulose trinitrate are also suitable” column 3, line 14).

	Schoeck discloses a stiffening element, but not the claimed stiffening element. Fox teaches the claimed stiffening element. The substitution of one known element (the stiffening element of Schoeck) for another (the stiffening element of Fox) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the stiffening element taught in Fox would have yielded predictable results, namely, means for self-support of the wick (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leslie (US 0021890 A)

    PNG
    media_image6.png
    349
    176
    media_image6.png
    Greyscale

 Weeden (US 0031045 A) 

    PNG
    media_image7.png
    506
    436
    media_image7.png
    Greyscale

Atkins (US 2291067 A) Elements 1, 4, and 6

    PNG
    media_image8.png
    319
    461
    media_image8.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                         
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799